REVISED AUGUST 29, 2008

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                      FILED
                                                                     August 11, 2008
                                  No. 07-60599
                                                                Charles R. Fulbruge III
                                                                        Clerk
UNITED STATES OF AMERICA

                                             Plaintiff - Appellant

v.


ERWIN DAVID RABHAN

                                             Defendant - Appellee




                 Appeal from the United States District Court
                   for the Northern District of Mississippi


Before JONES, Chief Judge, and WIENER and CLEMENT, Circuit Judges.
WIENER, Circuit Judge.
      Plaintiff-Appellant United States of America (“the government”) appeals
the district court’s denial of its motion to reconsider the dismissal of Count Eight
of an indictment against Defendant-Appellee Erwin David Rabhan that charged
Rabhan with aiding and abetting a violation of 18 U.S.C. § 1014 (2000). The
district court, applying the five-year statute of limitations contained in 18 U.S.C.
§ 3282(a), concluded that the limitations period had expired and dismissed the
count. As we conclude that the ten-year statute of limitations in 18 U.S.C. §
3293 applies to this charge, we reverse the district court’s order denying the
government’s motion to reconsider and we remand.
                       I. FACTS AND PROCEEDINGS
      On August 24, 2006, as part of an eleven-count indictment naming four
other defendants, Rabhan was charged with one count of conspiracy in violation
of 18 U.S.C. § 371 and four counts of making false statements in violation of 18
U.S.C. § 1014. The indictment also alleged that the four other defendants had
willfully made false statements and reports to facilitate the overvaluing of land
for the purpose of influencing the action of the Rural Development
Administration and Gulf Coast Bank & Trust Company (“GCBT”), the accounts
of which were insured by the Federal Deposit Insurance Commission. The
alleged scheme centered around the purchase of a catfish farm in Mississippi
and partially involved submitting invoices for the seining of ponds—catching fish
with a particular type of net—that never actually occurred.
      Rabhan filed a motion to dismiss three of the false statement counts for
lack of venue and also filed a motion to dismiss Count Eight of the indictment,
which charged him with aiding and abetting only, as time barred. The district
court granted both motions. With regard to the motion to dismiss Count Eight
of the indictment, the district court determined that the five-year statute of
limitations of 18 U.S.C. § 3282(a) applied and that it had run. The government
filed a motion to reconsider, which the district court denied. The government
then filed this interlocutory appeal, challenging the district court’s denial of its
motion to reconsider dismissal of Count Eight of the indictment.
      In Count Eight, the indictment charged that, in or about October 2000,
Rabhan aided and abetted a violation of 18 U.S.C. § 1014. The federal grand
jury returned the indictment against Rabhan on August 24, 2006, more than five
years, but less than ten years after the events alleged.
      The government concedes that Count Eight of the indictment charged


                                         2
                                         No. 07-60599

Rabhan with only aiding and abetting a violation of § 1014; it did not allege a
substantive violation of § 1014.
                                       II. ANALYSIS
1. Standard of Review
       We generally review the denial of a motion to reconsider for abuse of
discretion.1      The standard varies, however, depending on the underlying
judgment because “an appeal from a denial of a motion to reconsider necessarily
raises the underlying judgment for review.”2 If “the underlying judgment was
based in part” on the district court’s “interpretation and application of a legal
precept, our review is plenary.”3 As the underlying judgment in this case
involves a question of statutory interpretation, we review the order of the district
court de novo.4
       “[T]he starting point for interpreting a statute is the language of the
statute itself.”5 In interpreting criminal statutes, we follow the “plain and
unambiguous meaning of the statutory language,” interpreting terms that are
not defined in the statute “according to their ordinary and natural meaning,”
and in accordance with the “overall policies and objectives of the statute.”6 If
possible, a statute must “be construed in such fashion that every word has some
operative effect.”7       We will use the title of a statute to resolve “putative


       1
           United States v. Hassan, 83 F.3d 693, 697 (5th Cir. 1996) (per curiam).
       2
           Id. (internal quotation marks omitted).
       3
           Id.
       4
           United States v. Gunera, 479 F.3d 373, 376 (5th Cir. 2007).
       5
           United States v. Kay, 359 F.3d 738, 742-43 (5th Cir. 2004) (internal quotation marks
omitted).
       6
           Id.
       7
           Id.

                                                3
ambiguities.”8 Limitations on criminal statutes “are to be liberally interpreted
in favor of repose.”9
2. Merits
       This case requires us to determine whether the ten-year statute of
limitations in 18 U.S.C. § 329310 or the five-year statute of limitations in 18
U.S.C. § 3282(a)11 applies to aiding and abetting a violation of 18 U.S.C. § 1014.
Section 3282(a) establishes the default federal statute of limitations when no
other limitations period is “expressly provided by law.” Section 3293 alters that
default rule for violations of § 1014, among others, by extending the limitations
period from five to ten years.
       Rabhan argues that because he was charged through the aiding and
abetting provisions of 18 U.S.C. § 2 with aiding and abetting a violation of §
1014, the default statute of limitations in § 3282(a), rather than the longer
period contained in § 3293, applies. He correctly points out that if § 2 creates a
separate offense from § 1014, there is no express provision in § 3293 to alter the
five-year default rule found in § 3282(a). Section 2 is this kind of separate
offense, he argues, because (1) a 1951 change in its language, from specifying
that an aider and abettor “is” a principal to “is to be punished” as a principal,
indicates a congressional intent to create a separate offense; (2) this court held



       8
           Id.
       9
           United States v. Habig, 390 U.S. 222, 227 (1968) (internal quotation marks omitted).
       10
         The statute provides, in relevant part, that “[n]o person shall be prosecuted, tried, or
punished for a violation of, or a conspiracy to violate . . . section . . . 1014 . . . unless the
indictment is returned or the information is filed within 10 years after the commission of the
offense.” 18 U.S.C. § 3293 (2000).
       11
         This is the relevant portion of the statute: “Except as otherwise expressly provided
by law, no person shall be prosecuted, tried, or punished for any offense, not capital, unless the
indictment is found or the information is instituted within five years next after such offense
shall have been committed.” 18 U.S.C. § 3282(a).

                                                4
                                         No. 07-60599

in United States v. Odom12 that a conviction for aiding and abetting a crime is
not a violation of the substantive crime; (3) aiding and abetting has additional
elements beyond the substantive charge; and (4) the absence of aiding and
abetting language in § 1014 renders the special limitations period in § 3293
inapplicable. Through these arguments Rabhan seeks to demonstrate that the
“expressly provided by law” requirement of § 3282(a) is not satisfied because §
2 is a separate offense from § 1014 that is not expressly mentioned in § 3293. As
our canons of statutory construction instruct us to examine the language of the
statute first, we start with the statute and our cases interpreting it before
turning to the legislative history.
       The basis for aiding and abetting liability is found in 18 U.S.C. § 2.
Entitled “Principals,” it states:
                (a) Whoever commits an offense against the United
                States or aids, abets, counsels, commands, induces or
                procures its commission, is punishable as a principal.
                (b) Whoever willfully causes an act to be done which if
                directly performed by him or another would be an
                offense against the United States, is punishable as a
                principal.

Although we have not previously addressed the interaction between § 2 and the
statute of limitations applicable to the substantive offense that a person is
alleged to have aided and abetted, we have previously noted: “An aidor-abettor
[sic] is guilty in a derivative sense; his guilt is contingent on the acts of another.
Courts have recognized this relationship by holding that aiding and abetting is
governed by the statute of limitations applicable to the predicate offense.”13
Furthermore, we have noted that § 2 “does not establish a separate crime of
‘aiding and abetting.’ Rather, it allows a jury to find a person guilty of a

       12
            736 F.2d 150 (5th Cir. 1984) (per curiam).
       13
          United States v. Loe, 248 F.3d 449, 458 (5th Cir. 2001) (footnotes omitted). Rabhan
correctly points out that we did not decide today’s question in that opinion.

                                                5
substantive crime even though that person did not commit all acts constituting
the elements of the crime.”14 That is, “[Section 2] does not define a crime.”15
       This understanding is consistent with the language of § 2 and § 3293. An
aider and abettor would hardly be “punishable as a principal” if he could achieve
repose even though the principal whom he aided and abetted could not.
Furthermore, the inclusion of liability for aiding and abetting in a section
entitled “Principals” highlights the conscious and intentional conflation in
federal law of the previous common law distinctions between aiding and abetting
and a substantive offense.16 Against this backdrop, it is clear why, as Rabhan
points out, Congress felt compelled to mention conspiracy in § 3293. Conspiracy
requires express mention under the standard in § 3282 because it is a separate
crime,17 but aiding and abetting is simply a different method of demonstrating
       14
         United States v. Pearson, 667 F.2d 12, 13 (5th Cir. Unit B 1982) (per curiam); accord
United States v. Ellis, 525 F.3d 960, 963 (10th Cir. 2008) (“[A]iding and abetting is not an
independent crime.”); United States v. Stitzer, 785 F.2d 1506, 1519 n.7 (11th Cir. 1986)
(“Aiding and abetting under [§ 2] is not a separate crime . . . .”).
       15
           Pearson, 667 F.2d at 13. In fact, we might call this black-letter law. See 22 C.J.S.
Criminal Law § 169 (2008) (“Aiding and abetting is not a separate crime under ‘aider and
abettor’ statutes . . . .”). The presence of “additional elements,” as Rabhan highlights exist for
liability through § 2, does not detract from this conclusion. Proving association, participation,
and intent is simply a different way of proving liability for the same activity criminalized
elsewhere even if the aider and abettor did not himself commit all elements of the substantive
offense. See United States v. Vasquez, 953 F.2d 176, 183 (5th Cir. 1992) (“The defendant need
not commit all elements of the substantive offense as long as he aided and abetted each
element.”). Rabhan’s citation to Blockburger v. United States, 284 U.S. 299 (1932), is
inapposite. Blockburger focused on disentangling whether, when there had only been one act,
“the accused committed two offenses or only one.” Id. at 304. “[T]wo distinct offenses” were
created “upon the face of the statute.” Id. As we have demonstrated above, § 2 does not create
a separate offense. Read this way, the cases Rabhan cites for the “elements” of aiding and
abetting are best understood as demonstrating an alternative method of proving the same
offense, rather than for the proposition that § 2 establishes a separate offense. The same is
true for cases cited by Rabhan in which a person was “convicted” of aiding and abetting.
       16
        See United States v. Bowen, 527 F.3d 1065, 1078 (10th Cir. 2008) (“The federal aiding
and abetting statute does not create an independent crime; instead, it simply abolishes the
common law distinction between principals and accessories.”).
       17
         Pearson, 667 F.2d at 13 (“While it is a natural initial reaction to analogize aiding and
abetting with conspiracy, the two are quite different. Conspiracy itself is a crime . . . .”).

                                                6
                                         No. 07-60599

liability for the substantive offense (and one which is derivative of, rather than
separate from, the underlying or substantive offense).18
       When § 3293 says “[n]o person shall be prosecuted, tried, or punished for
a violation of . . . section . . . 1014,” its express mention of § 1014 is sufficient to
establish a ten-year limitations period for a charge that a defendant committed
the acts prohibited by § 1014. This is true whether the defendant himself
committed the acts criminalized in § 1014 or “aid[ed], abet[ted], counsel[ed],
command[ed], induce[d] or procure[d]” the commission of these acts.19
Otherwise, the language of § 2 equating aiding and abetting liability with
principal liability is meaningless. This is the same reason that we treat aiding
and abetting as an alternative charge in every indictment.20
       Understood this way, it is clear why Rabhan’s contention that § 3293 does
not expressly provide for a different statute of limitations from § 3282(a) must
fail. As liability under § 2 simply affords a separate method of proving liability
under § 1014, rather than constituting a separate offense, the provision of a
separate statute of limitations for § 1014 expressly establishes a separate statute




       18
          United States v. Neal, 951 F.2d 630, 633 (5th Cir. 1992) (“Aiding and abetting is not
a separate offense, but it is an alternative charge in every indictment, whether explicit or
implicit.”).
       19
            18 U.S.C. § 2 (2000).
       20
            See Neal, 951 F.2d at 633.

                                              7
of limitations for an aider and abettor.21 A person is not guilty of a § 2 offense;
rather, through § 2 a person is guilty of an underlying offense, such as § 1014.
       No contrary intent was expressed by Congress in the 1951 amendment to
§ 2. Congress simply wished to clarify that a person not capable of committing
an offense because of a lack of the requisite official identity could nevertheless
aid and abet commission of the offense.22 In this sense, § 2 is not definitional,
but establishes a different method of proving liability for other offenses. This
does not detract, however, from the derivative nature of § 2 liability. A person
cannot violate § 2; he can only violate some other provision through § 2. This is
why our cases have consistently held that § 2 does not establish a separate
offense.
       Rabhan notes that United States v. Odom23 referred to a conviction
“pursuant” to § 2, but nothing we have said is inconsistent with this language.
A conviction may be pursuant to § 2, but it is for the underlying offense.
Otherwise, Odom is inconsistent with the cases of this and other circuits, and
that is a reading that we would endorse only if unavoidable.24


       21
          Section 3282(a) does not require that § 3293, or any other change to the default
statute of limitations in § 3282(a), itself expressly mention aiders and abettors. Instead, there
need only be an express provision “by law.” Because § 2 is a provision of the law that expressly
provides for aiders and abettors to be punished as principals, there is an express provision “by
law” altering the statute of limitations in this case.
        Further, § 3293 arguably does include aiders and abettors by its terms. The statute
does not say, “No person shall be prosecuted for committing a violation of section 1014,” rather
it says, “No person shall be prosecuted, tried, or punished for a violation of . . . section . . .
1014.” Rabhan is facing prosecution, trial, and punishment “as a principal” for the acts
prohibited in § 1014.

       22
            See S. Rep. No. 82-1020, § 17B (1951), reprinted in 1951 U.S.C.C.A.N. 2578, 2583.
       23
            736 F.2d 150 (5th Cir. 1984) (per curiam).
       24
         In fact, Odom stands for exactly the proposition we discussed above, that a person not
capable of committing a particular offense because he lacks the requisite identity (in Odom,
the status of employer) can nevertheless aid and abet commission of that offense. 736 F.2d at
151-52.

                                                8
                                     No. 07-60599

      The Second Circuit has taken a similar view on the relationship between
statutes of limitations and derivative offenses.25 In United States v. Campbell,26
it held that the statute of limitations in 26 U.S.C. § 6531(7), which altered the
five-year default rule in § 3282(a), applied to aiders and abettors of violations of
26 U.S.C. § 7214(a), the only section to which § 6531(7) refers. The court relied
on the fact that “18 U.S.C. § 2 does not define a crime; rather it makes
punishable as a principal one who aids or abets the commission of a substantive
crime. There can be no violation of 18 U.S.C. § 2 alone; an indictment under that
section must be accompanied by an indictment for a substantive offense.”27
      Rabhan attempts to distinguish this case by emphasizing that §
7214(a)(4)-(6) refers to those who “conspire[] or collude[] with any other person,”
“make[] opportunity for any person,” or “do[] or omit[] to do any act with intent
to enable any other person” to defraud the United States. He reasons that,
because § 7214(a) contains language that could be construed as criminalizing
aiding and abetting, a question we do not reach, the case is distinguishable:
Section 6531(7) makes express reference to § 7214(a) but § 3293 does not so
obviously refer to § 2. Therefore, he argues, it was unnecessary for the court to
reach the question of the interplay between § 2 and a statute that extends the
limitations period, but which only makes reference to the substantive offense.
      Careful inspection of the Campbell decision reveals that this is not so. The
defendant was convicted of
      conspiring with others to bribe an officer of the Internal Revenue
      Service and to defraud the United States of delinquent taxes owed
      by [another], in violation of 18 U.S.C. § 371 (1964) and of aiding and
      abetting a revenue officer in the receipt of an unlawful fee for the


      25
         See United States v. Musacchia, 900 F.2d 493 (2d Cir. 1990), vacated on other
grounds, 955 F.2d 3 (2d Cir. 1991); United States v. Campbell, 426 F.2d 547 (2d Cir. 1970).
      26
426 F.2d at 553.
      27
           Id.

                                            9
      performance of his official duty, in violation of 26 U.S.C. § 7214
      (1964) and 18 U.S.C. § 2 (1964).28
The conviction for conspiracy was pursuant to § 371, not § 7214. And, because
§ 7214(a)(4)-(6) does not refer to receipt of an unlawful fee for the performance
of official duties (the manner in which the court described the acts resulting in
liability through § 2 for the § 7214 violation), but instead to acts that defraud the
United States (the separate conviction, which the court classified as pursuant
to § 371), the conviction through § 2 for § 7214 is better understood as pursuant
to § 7214(a)(1)-(3) or (7)-(9). None of those provisions make reference to acts that
could be understood as aiding and abetting. Thus, unless the extension of the
limitations period in § 6531(7) includes convictions through § 2 for aiding and
abetting violations of § 7214(a)(1)-(3) and (7)-(9), the Campbell court would have
been required to reach a different result.              Therefore, the cases are not
distinguishable, which, in any event, would only leave the issue unresolved in
the Second Circuit, hardly a persuasive discovery given our dicta in United
States v. Loe29 and related decisions.
      Additionally, the Fourth Circuit has held, albeit in an unpublished
opinion, that a defendant who pleaded guilty to “one count of aiding and abetting
the use of fire to commit a federal felony in violation of 18 U.S.C. §§ 2, 844(h),”
was subject to a ten-year statute of limitations.30 Although the court did not
analyze the issue in detail, it held that the ten-year period of limitation from 18
U.S.C. § 3295 applied. This section states that “[n]o person shall be prosecuted,
tried, or punished for any non-capital offense under section 81 or subsection (f),
(h) or (i) of section 844 unless the indictment is found or the information is
instituted not later than 10 years after the date on which the offense was

      28
           Id. at 548 (footnote omitted).
      29
           248 F.3d 449, 458 (5th Cir. 2001).
      30
           United States v. Marcum, 199 F. App’x 261, 262-63 (4th Cir. 2006) (per curiam).

                                                10
                                  No. 07-60599

committed.” As § 844(h) does not specifically mention aiding and abetting, the
court must have employed the same or similar logic as we do in this case and the
Second Circuit did in Campbell.
                              III. CONCLUSION
      Today we decide the issue left open in United States v. Loe31 in conformity
with the reasoning and practices of other circuits. Aiding and abetting is a form
of derivative liability and should be treated the same as the substantive or
underlying offense. We hold that the ten-year statute of limitations for 18
U.S.C. § 1014 as contained in 18 U.S.C. § 3293 applies to a charge through 18
U.S.C. § 2 of aiding and abetting a violation of § 1014. Accordingly, the July 18,
2007, order of the district court is REVERSED and the case is REMANDED for
further proceedings consistent with this opinion.




      31
248 F.3d at 458.

                                       11